
	

113 HR 1827 IH: Pediatric Subspecialty and Mental Health Workforce Reauthorization Act of 2013
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1827
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Mr. Courtney (for
			 himself, Mr. Tonko, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to extend through
		  fiscal year 2018 the authorization for certain health care workforce loan
		  repayment programs.
	
	
		1.Short titleThis Act may be cited as the
			 Pediatric Subspecialty and Mental
			 Health Workforce Reauthorization Act of 2013.
		2.Extension of
			 certain health care workforce loan repayment programs through fiscal year
			 2018Section 775(e) of the
			 Public Health Service Act (42 U.S.C. 295f(e)) is amended—
			(1)by striking
			 2014 and inserting 2018; and
			(2)by striking
			 2013 and inserting 2018.
			
